Per Curiam.
In this case no exceptions were taken to any of the findings of fact and conclusions of law as *552made by tbe court, and no statement of facts or bill of exceptions is in tbe record, nor bas any been settled or allowed by tbe trial court. No question is raised wbicb is determinable apart from facts to be shown by a statement of facts. - It has been repeatedly held by this court that, where no exceptions have been taken to tbe findings and where there is no statement of facts, there is nothing before this court to. review and we must dismiss the appeal and affirm the judgment. Beeler v. Barr, 90 Wash. 258, 155 Pac. 1040, and cases there cited.
Judgment affirmed.